Citation Nr: 1448286	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-19 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and P.O.




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision, mailed to the appellant in June 2007, by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA). In April 2010, the appellant and P.O. testified at a personal hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript of that hearing is of record. The Board remanded the case for additional development in November 2010 and again in December 2011. The Board then denied the claim in a February 2013 decision, which the appellant appealed to the United States Court of Appeals for Veterans Claims (CAVC). In response, the CAVC issued a June 2014 Memorandum Decision setting aside the Board's decision and remanding the matter to the Board for reconsideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2011, VA obtained an opinion as to whether the Veteran's bladder cancer and hypertension were incurred in or aggravated by service, specifically, in-service exposure to herbicides. In response, the VA physician noted prior opinions and evidence that spoke to the Veteran's extensive and unusually intense and lengthy in-service exposure to herbicides from being the recipient of spraying operations and his direct involvement with canisters and spraying. The physician, in essence, concluded that such exposure rose to the aggregate of 50 percent or greater probability that his cause of death, his bladder cancer, was of service origin. He offered a negative opinion as to the Veteran's hypertension, as the Veteran did not have significant end organ damage from hypertension that proximately or substantially contributed to his death.

The Board, on remand in December 2011, noted that the VA physician's March 2011 opinion was premised on the fact that the Veteran had extensive and unusually intense and lengthy in-service exposure to herbicides. The evidence of record did not at that time, and does not currently, reflect such exposure. The Board requested a medical opinion that considered the Veteran's in-service exposure to herbicides, without consideration of direct involvement with canisters or spraying herbicides.

The same VA physician, in a January 2012 opinion, noted that the Veteran was not shown to have been in prolonged or direct contact with actual canisters or spraying of herbicides, although considering his military occupational specialty (MOS), he assumed that the Veteran was exposed to herbicides while in the Republic of Vietnam. He reported that transitional cell carcinoma and hypertension are not disabilities presumptively related to herbicides. He opined that it was less likely than not that the two conditions were due to herbicide exposure. The VA physician, however, did not offer a rationale for his opinion. On remand, a sufficient etiological opinion, with rationale, is required.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be returned to the VA physician who offered the March 2011 and January 2012 opinions, or a suitable substitute for a clarifying opinion. 

The VA physician should, after review of the claims file and this Remand, opine as to whether there is at least a 50 percent probability or greater (at least as likely as not) that a disability of service origin contributed substantially or materially to the cause of the Veteran's death due to metastatic transitional cell carcinoma of the urinary bladder and hypertension, to include as a result of herbicide exposure. The physician should be informed that it may be assumed (and is documented) that the Veteran was exposed to herbicides during service in Vietnam, but that the evidence presently of record does not demonstrate he had direct involvement with canisters and spraying of Agent Orange. 

The claims file, to include a copy of this Remand, should be made available to the physician for review in conjunction with the opinion, and the physician should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The physician should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the physician should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 
2. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record. If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



